UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended July 4, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-4850 COMPUTER SCIENCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2043126 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 3170 Fairview Park Drive Falls Church, Virginia 22042 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (703) 876-1000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act).YesoNox 151,342,152 shares of Common Stock, $1.00 par value, were outstanding on August 1, 2008. COMPUTER SCIENCES CORPORATION TABLE OF CONTENTS TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Condensed Statements of Income,Three Months Ended July 4, 2008 and June 29, 2007 1 Consolidated Condensed Balance Sheets,July 4, 2008 and March 28, 2008 2 Consolidated Condensed Statements of Cash FlowsThree Months Ended July 4, 2008 and June 29, 2007 3 Notes to Consolidated Condensed Financial Statements 4 Item 2. Management's Discussion and Analysis ofFinancial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 PART II. OTHER INFORMATION Item 1. Legal Proceedings 48 Item 1A. Risk Factors 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 4. Submission of Matters to a Vote of Security Holders 53 Item 6. Exhibits 54 i PART I, ITEM 1.FINANCIAL STATEMENTS COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (unaudited) Three Months Ended (In millions except per-share amounts) July 4, 2008 June 29, 2007 Revenues $ 4,437.1 $ 3,837.9 Costs of services (excludes depreciation and amortization) 3,601.3 3,098.1 Selling, general and administrative 277.5 240.6 Depreciation and amortization 317.2 279.0 Interest expense 63.9 29.2 Interest income (9.5 ) (9.5 ) Special items 49.0 Other expense (income) 13.3 (18.2 ) Total costs and expenses 4,263.7 3,668.2 Income before taxes 173.4 169.7 Taxes on income 52.8 61.6 Net income $ 120.6 $ 108.1 Earnings per share: Basic $ 0.80 $ 0.62 Diluted $ 0.79 $ 0.61 See accompanying notes 1 COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (unaudited) (In millions except shares) July 4, 2008 March 28, 2008 ASSETS Cash and cash equivalents $ 615.6 $ 698.9 Receivables 4,441.2 4,459.8 Prepaid expenses and other current assets 1,953.4 1,764.5 Total current assets 7,010.2 6,923.2 Property and equipment, net 2,759.5 2,764.6 Outsourcing contract costs, net 872.1 925.4 Software, net 524.2 527.4 Goodwill 4,022.5 3,975.2 Other assets 613.1 659.0 Total assets $ 15,801.6 $ 15,774.8 LIABILITIES Short-term debt and current maturities of long-term debt $ 1,142.3 $ 838.4 Accounts payable 605.1 798.1 Accrued payroll and related costs 935.1 926.6 Other accrued expenses 1,452.9 1,638.7 Deferred revenue 1,031.3 1,078.5 Income taxes payable and deferred income taxes 471.1 310.0 Total current liabilities 5,637.8 5,590.3 Long-term debt, net of current maturities 2,665.6 2,635.3 Income tax liabilities 1,078.1 1,235.6 Other long-term liabilities 816.5 851.8 STOCKHOLDERS' EQUITY Common stock, par value $1.00 per share; authorized750,000,000 shares; issued 159,466,900 (2009) and159,218,613 (2008) 159.5 159.2 Additional paid-in capital 1,793.5 1,770.9 Retained earnings 3,897.7 3,801.9 Accumulated other comprehensive income 126.6 100.6 5,977.3 5,832.6 Less common stock in treasury, at cost, 8,163,133 shares(2009) and 8,101,652 shares (2008) (373.7 ) (370.8 ) Total stockholders' equity 5,603.6 5,461.8 Total liabilities and stockholders' equity $ 15,801.6 $ 15,774.8 See accompanying notes 2 COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended (In millions) July 4, 2008 June 29, 2007 Cash flows from operating activities: Net income $ 120.6 $ 108.1 Adjustments to reconcile net income to netcash used in operating activities: Depreciation and amortization and other non-cash charges 339.6 295.7 Stock based compensation 17.4 23.0 Provision for losses on accounts receivable 8.2 2.7 Foreign currency exchange loss (gain) 10.1 (17.8 ) Loss (gain) on disposition, net of taxes 1.3 (2.5 ) Changes in assets and liabilities, net of effects of acquisitions: Increase in assets (114.5 ) (308.1 ) Decrease in liabilities (438.7 ) (506.8 ) Net cash used in operating activities (56.0 ) (405.7 ) Investing activities: Purchases of property and equipment (195.0 ) (190.0 ) Outsourcing contracts (29.5 ) (35.8 ) Acquisitions (62.4 ) Software (42.8 ) (33.4 ) Other investing cash flows 1.2 15.5 Net cash used in investing activities (328.5 ) (243.7 ) Financing activities: Net borrowing of commercial paper 417.1 Borrowings under lines of credit 237.8 56.2 Repayment on lines of credit (52.0 ) (63.1 ) Principal payments on long-term debt (308.2 ) (11.4 ) Proceeds from debt issuance 1,391.3 Proceeds from stock option and other common stock transactions 6.0 45.0 Repurchase of common stock (2.9 ) (4.4 ) Excess tax benefit from stock-based compensation 1.0 5.0 Other financing cash flows .2 Net cash provided by financing activities 298.8 1,418.8 Effect of exchange rate changes on cash and cash equivalents 2.4 9.9 Net (decrease) increase in cash and cash equivalents (83.3 ) 779.3 Cash and cash equivalents at beginning of year 698.9 1,050.1 Cash and cash equivalents at end of period $ 615.6 $ 1,829.4 See accompanying notes. 3 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 1 – Basis of Presentation Computer Sciences Corporation (CSC or the Company) has prepared the unaudited consolidated condensed financial statements included herein pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles for the United States have been condensed or omitted pursuant to such rules and regulations.It is recommended that these condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended March 28, 2008.In the opinion of the Company, the unaudited consolidated condensed financial statements included herein reflect all adjustments necessary to present fairly the financial position, the results of operations and the cash flows for such interim periods.The results of operations for such interim periods are not necessarily indicative of the results for the full year. Note 2 – Accounting Change The
